Case 19-11026-BFK          Doc 36     Filed 09/18/19 Entered 09/18/19 07:50:52            Desc Main
                                      Document     Page 1 of 2


                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

In re:                                          *
                                                *       CASE NO. 19-11026-BFK
CHANTHAVY RATTANA                               *
                                                *
         Debtor                                 *       CHAPTER 13

         OBJECTION TO PROOF OF CLAIM 6-1 OF WELLS FARGO BANK, N.A.

         COMES NOW, Chanthavy Rattana (the “Debtor”), by and through undersigned counsel,
pursuant to Sections 502(a) and 502 (b)(1) of the Bankruptcy Code, Rules 3001 and 3007(a) of
the Bankruptcy Rules, and objects to Proof of Claim 6-1 filed by Wells Fargo Bank, N.A.
(“Creditor”). In support of this Objection, the Debtor respectfully shows this Honorable Court
the following:
         1.       This matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(B), and this
Court has proper subject matter jurisdiction pursuant to 28 U.S.C. § 1334(b).
         2.       Creditor filed its Proof of Claim on or about July 17, 2019, with claim for
$105,055.94 secured by Debtor’s principal residence.
         3.       Creditor also included an alleged arrearage of $1389.50, approximately one
month’s payment.
         4.       Undersigned counsel reviewed the payment history attached to the Proof of Claim
and it fails to account for a payment that Debtor made on June 13, 2019. Proof of this payment is
attached as Exhibit A.
         5.       On or about August 6, 2019, undersigned counsel spoke with counsel for the
Creditor and the latter advised that they would be amending the Proof of Claim, but it does not
appear that this has occurred yet.
         WHEREFORE, the Debtor moves the Court for relief as follows:
         A. Disallowance of the $1389.50 arrearage portion of Creditor’s Proof of Claim;
         B. Award Debtor’s counsel reasonable legal fees in an amount to be determined by this
Court; and
         C. Such other and further relief as the Court may deem just and proper.
Case 19-11026-BFK       Doc 36    Filed 09/18/19 Entered 09/18/19 07:50:52           Desc Main
                                  Document     Page 2 of 2


Respectfully submitted this 18th day of September 2019

/s/ Jeremy C. Huang
Jeremy C. Huang, VSB 76861
10615 Judicial Dr., Suite 102
Fairfax, VA 22030
(T) 703-755-0214 / (F) 571-285-0065
jhuang@lawfirmvirginia.com



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 18th day of September 2019, a copy of the foregoing
Objection to Proof of Claim and Notice of Hearing were served via first class mail, postage
prepaid, and/or the Court’s Electronic Court Filing system upon the Chapter 13 Trustee and the
following parties:

Mary F. Balthasar-Lake
Shapiro & Brown, LLP
501 Independence Parkway, Suite 203
Chesapeake, VA 23320
Attorney for the Creditor

/s/ Jeremy C. Huang
